Opinion by
Smith,
The essential features of this case are ruled by our decision in The Borough of Ridley' Park v. Citizens’ Electric Light Company, ante, p. 615. The defendant’s first point was rightly refused. The fact that the poles were erected in the street before the borough was created cannot strip the municipality of the powers vested by the act of incorporation nor impair their due execution. This principle is established by cases in the United States Supreme Court and in those of our own Supreme Court.
All the specifications are overruled and the judgment is affirmed.